
	
		II
		111th CONGRESS
		1st Session
		S. 159
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 6, 2009
			Mr. Lautenberg (for
			 himself and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Paterson Great Falls
		  National Historical Park, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Paterson Great Falls National
			 Historical Park Act.
		2.DefinitionsIn this Act:
			(1)CityThe term City means the City
			 of Paterson, New Jersey.
			(2)CommissionThe term Commission means the
			 Paterson Great Falls National Historical Park Advisory Commission established
			 by section 6(a).
			(3)Historic districtThe term Historic District
			 means the Great Falls Historic District in the State.
			(4)Management planThe term management plan means
			 the management plan for the Park developed under section 5.
			(5)MapThe term Map means the map
			 entitled Paterson Great Falls National Historical Park-Proposed
			 Boundary, numbered T03/80,001, and dated May 2008.
			(6)ParkThe term Park means the
			 Paterson Great Falls National Historical Park established by section
			 3(a).
			(7)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(8)StateThe term State means the State
			 of New Jersey.
			3.Paterson great falls national historical
			 park
			(a)Establishment
				(1)In generalSubject to paragraph (2), there is
			 established in the State a unit of the National Park System to be known as the
			 Paterson Great Falls National Historical Park.
				(2)Conditions for establishmentThe Park shall not be established until the
			 date on which the Secretary determines that—
					(A)(i)the Secretary has acquired sufficient land
			 or an interest in land within the boundary of the Park to constitute a
			 manageable unit; or
						(ii)the State or City, as appropriate, has
			 entered into a written agreement with the Secretary to donate—
							(I)the Great Falls State Park, including
			 facilities for Park administration and visitor services; or
							(II)any portion of the Great Falls State Park
			 agreed to between the Secretary and the State or City; and
							(B)the Secretary has entered into a written
			 agreement with the State, City, or other public entity, as appropriate,
			 providing that—
						(i)land owned by the State, City, or other
			 public entity within the Historic District will be managed consistent with this
			 Act; and
						(ii)future uses of land within the Historic
			 District will be compatible with the designation of the Park.
						(b)PurposeThe purpose of the Park is to preserve and
			 interpret for the benefit of present and future generations certain historical,
			 cultural, and natural resources associated with the Historic District.
			(c)BoundariesThe Park shall include the following sites,
			 as generally depicted on the Map:
				(1)The upper, middle, and lower
			 raceways.
				(2)Mary Ellen Kramer (Great Falls) Park and
			 adjacent land owned by the City.
				(3)A portion of Upper Raceway Park, including
			 the Ivanhoe Wheelhouse and the Society for Establishing Useful Manufactures
			 Gatehouse.
				(4)Overlook Park and adjacent land, including
			 the Society for Establishing Useful Manufactures Hydroelectric Plant and
			 Administration Building.
				(5)The Allied Textile Printing site, including
			 the Colt Gun Mill ruins, Mallory Mill ruins, Waverly Mill ruins, and Todd Mill
			 ruins.
				(6)The Rogers Locomotive Company Erecting
			 Shop, including the Paterson Museum.
				(7)The Great Falls Visitor Center.
				(d)Availability of mapThe Map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.
			(e)Publication of noticeNot later than 60 days after the date on
			 which the conditions in subparagraphs (A) and (B) of subsection (a)(2) are
			 satisfied, the Secretary shall publish in the Federal Register notice of the
			 establishment of the Park, including an official boundary map for the
			 Park.
			4.Administration
			(a)In generalThe Secretary shall administer the Park in
			 accordance with—
				(1)this Act; and
				(2)the laws generally applicable to units of
			 the National Park System, including—
					(A)the National Park Service Organic Act (16
			 U.S.C. 1 et seq.); and
					(B)the Act of August 21, 1935 (16 U.S.C. 461
			 et seq.).
					(b)State and local jurisdictionNothing in this Act enlarges, diminishes,
			 or modifies any authority of the State, or any political subdivision of the
			 State (including the City)—
				(1)to exercise civil and criminal
			 jurisdiction; or
				(2)to carry out State laws (including
			 regulations) and rules on non-Federal land located within the boundary of the
			 Park.
				(c)Cooperative Agreements
				(1)In generalAs the Secretary determines to be
			 appropriate to carry out this Act, the Secretary may enter into cooperative
			 agreements with the owner of the Great Falls Visitor Center or any nationally
			 significant properties within the boundary of the Park under which the
			 Secretary may identify, interpret, restore, and provide technical assistance
			 for the preservation of the properties.
				(2)Right of accessA cooperative agreement entered into under
			 paragraph (1) shall provide that the Secretary, acting through the Director of
			 the National Park Service, shall have the right of access at all reasonable
			 times to all public portions of the property covered by the agreement for the
			 purposes of—
					(A)conducting visitors through the properties;
			 and
					(B)interpreting the properties for the
			 public.
					(3)Changes or alterationsNo changes or alterations shall be made to
			 any properties covered by a cooperative agreement entered into under paragraph
			 (1) unless the Secretary and the other party to the agreement agree to the
			 changes or alterations.
				(4)Conversion, use, or disposalAny payment made by the Secretary under
			 this subsection shall be subject to an agreement that the conversion, use, or
			 disposal of a project for purposes contrary to the purposes of this Act, as
			 determined by the Secretary, shall entitle the United States to reimbursement
			 in amount equal to the greater of—
					(A)the amounts made available to the project
			 by the United States; or
					(B)the portion of the increased value of the
			 project attributable to the amounts made available under this subsection, as
			 determined at the time of the conversion, use, or, disposal.
					(5)Matching funds
					(A)In generalAs a condition of the receipt of funds
			 under this subsection, the Secretary shall require that any Federal funds made
			 available under a cooperative agreement shall be matched on a 1-to-1 basis by
			 non-Federal funds.
					(B)FormWith the approval of the Secretary, the
			 non-Federal share required under subparagraph (A) may be in the form of donated
			 property, goods, or services from a non-Federal source.
					(d)Acquisition of Land
				(1)In generalThe Secretary may acquire land or interests
			 in land within the boundary of the Park by donation, purchase from a willing
			 seller with donated or appropriated funds, or exchange.
				(2)Donation of state owned landLand or interests in land owned by the
			 State or any political subdivision of the State may only be acquired by
			 donation.
				(e)Technical assistance and public
			 interpretationThe Secretary
			 may provide technical assistance and public interpretation of related historic
			 and cultural resources within the boundary of the Historic District.
			5.Management plan
			(a)In generalNot later than 3 fiscal years after the
			 date on which funds are made available to carry out this section, the
			 Secretary, in consultation with the Commission, shall complete a management
			 plan for the Park in accordance with—
				(1)section 12(b) of Public Law 91–383
			 (commonly known as the National Park Service General Authorities
			 Act) (16 U.S.C. 1a–7(b)); and
				(2)other applicable laws.
				(b)Cost shareThe management plan shall include
			 provisions that identify costs to be shared by the Federal Government, the
			 State, and the City, and other public or private entities or individuals for
			 necessary capital improvements to, and maintenance and operations of, the
			 Park.
			(c)Submission to congressOn completion of the management plan, the
			 Secretary shall submit the management plan to—
				(1)the Committee on Energy and Natural
			 Resources of the Senate; and
				(2)the Committee on Natural Resources of the
			 House of Representatives.
				6.Paterson Great Falls National Historical
			 Park Advisory Commission
			(a)EstablishmentThere is established a commission to be
			 known as the Paterson Great Falls National Historical Park Advisory
			 Commission.
			(b)DutiesThe duties of the Commission shall be to
			 advise the Secretary in the development and implementation of the management
			 plan.
			(c)Membership
				(1)CompositionThe Commission shall be composed of 9
			 members, to be appointed by the Secretary, of whom—
					(A)4 members shall be appointed after
			 consideration of recommendations submitted by the Governor of the State;
					(B)2 members shall be after consideration of
			 recommendations submitted by the City Council of Paterson, New Jersey;
					(C)1 member shall be after consideration of
			 recommendations submitted by the Board of Chosen Freeholders of Passaic County,
			 New Jersey; and
					(D)2 members shall have experience with
			 national parks and historic preservation.
					(2)Initial appointmentsThe Secretary shall appoint the initial
			 members of the Commission not later than the earlier of—
					(A)the date that is 30 days after the date on
			 which the Secretary has received all of the recommendations for appointments
			 under paragraph (1); or
					(B)the date that is 30 days after the Park is
			 established in accordance with section 3.
					(d)Term; Vacancies
				(1)Term
					(A)In generalA member shall be appointed for a term of 3
			 years.
					(B)ReappointmentA member may be reappointed for not more
			 than 1 additional term.
					(2)VacanciesA vacancy on the Commission shall be filled
			 in the same manner as the original appointment was made.
				(e)MeetingsThe Commission shall meet at the call
			 of—
				(1)the Chairperson; or
				(2)a majority of the members of the
			 Commission.
				(f)QuorumA majority of the Commission shall
			 constitute a quorum.
			(g)Chairperson and Vice Chairperson
				(1)In generalThe Commission shall select a Chairperson
			 and Vice Chairperson from among the members of the Commission.
				(2)Vice chairpersonThe Vice Chairperson shall serve as
			 Chairperson in the absence of the Chairperson.
				(3)TermA member may serve as Chairperson or Vice
			 Chairman for not more than 1 year in each office.
				(h)Commission Personnel Matters
				(1)Compensation of members
					(A)In generalMembers of the Commission shall serve
			 without compensation.
					(B)Travel expensesMembers of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Commission.
					(2)Staff
					(A)In generalThe Secretary shall provide the Commission
			 with any staff members and technical assistance that the Secretary, after
			 consultation with the Commission, determines to be appropriate to enable the
			 Commission to carry out the duties of the Commission.
					(B)Detail of employeesThe Secretary may accept the services of
			 personnel detailed from—
						(i)the State;
						(ii)any political subdivision of the State;
			 or
						(iii)any entity represented on the
			 Commission.
						(i)FACA nonapplicabilitySection 14(b) of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Commission.
			(j)TerminationThe Commission shall terminate 10 years
			 after the date of enactment of this Act.
			7.Study of Hinchliffe Stadium
			(a)In generalNot later than 3 fiscal years after the
			 date on which funds are made available to carry out this Act, the Secretary
			 shall complete a study regarding the preservation and interpretation of
			 Hinchliffe Stadium, which is listed on the National Register of Historic
			 Places.
			(b)InclusionsThe study shall include an assessment
			 of—
				(1)the potential for listing the stadium as a
			 National Historic Landmark; and
				(2)options for maintaining the historic
			 integrity of Hinchliffe Stadium.
				8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
